Citation Nr: 0603903	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-27 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently assigned a 20 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and O.R.B.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to November 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in July 2005, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's diabetes mellitus does not require 
regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did not provide the veteran 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the veteran with 
letter in a September 2005, which meets the notification 
requirements of the VCAA, prior to readjudicating his claim 
in the November 2005 supplemental statement of the case 
(SSOC).  Therefore, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim for an 
increased evaluation was readjudicated in a SSOC.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, including testifying at a March 2005 hearing 
before the Board.  Viewed in context, the furnishing of the 
VCAA notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Id., at 120-
21.  Therefore, with respect to the timing requirement for 
the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the September 
2005 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for an increased 
evaluation.  Specifically, the letter stated that, "To the 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  
Additionally, the April 2004 SOC and the October 2004 and 
November 2005 SSOCs notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim for 
an increased evaluation.  In fact, the April 2004 SOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected diabetes mellitus, namely 
Diagnostic Code 7913.

In addition, the RO notified the veteran in the September 
2005 letter about the information and evidence that VA will 
seek to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim. 

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2005 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for any private health care providers who have treated his 
condition.  In addition, the September 2005 letter informed 
the veteran that it was his responsibility to ensure that VA 
received all of the requested records that are not in the 
possession of a Federal department or agency.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  In addition, the veteran was 
provided VA examinations in July 2004, and September 2005, 
and he was provided the opportunity to testify at a March 
2005 hearing before the Board.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.



Background and Evidence

A rating decision dated in December 2001 granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability evaluation effective from May 2, 2001.  That 
determination was based on a review of the veteran's 
treatment records as well as on the findings of a VA 
examination performed in July 2001.  The veteran later filed 
a claim for an increased evaluation in June 2003, and the 
September 2003 rating decision currently on appeal denied 
that claim.  During the pendency of the appeal, the veteran's 
20 percent disability evaluation has remained in effect until 
the present time.

VA medical records dated from January 2002 to July 2003 
document the veteran's treatment for various disorders, 
including his diabetes mellitus.   In September 2002, it was 
noted that the veteran was taking insulin and Glucophage for 
his diabetes.  The veteran was seen in February 2003 for a 
review of his diabetes management and blood sugars results.  
He indicated that he had been watching his carbohydrate 
intake and was trying to eat more meats and salads.  The 
veteran also noted that he was exercising.  Following a blood 
sugar reading, his insulin dosage was increased.  The veteran 
was later seen in March 2003 at which time he was instructed 
to report his fingerstick blood sugars in one two weeks so 
that his insulin could be adjusted accordingly.  He returned 
in July 2003 during which he was assessed as having 
uncontrolled diabetes, but it was noted that his medications 
could not be adjusted at that time.

A June 2002 rating decision denied service connection for 
diabetic retinopathy.

In February 2003, the veteran's treating physician completed 
a certification form to the United States Department of 
Labor.  In that form, the physician indicated that the 
veteran had diabetes requiring insulin that necessitated 
visits to his provider every three months.  It was noted that 
his diabetes was not incapacitating at that time.

The veteran was provided a VA examination in August 2003 
during which it was noted that the veteran had been switched 
to insulin in 2002, but continued on Glucophage as well.  He 
denied having any episodes of ketoacidosis or hypoglycemic 
reactions, and he indicated that he had never had an 
inpatient stay for his diabetes.  The veteran related that he 
was not on a restricted diet, and he had not lost or gained 
weight since his last examination.  It was also noted that 
his activities were not restricted.  He denied having visual 
problems or any vascular or cardiac symptoms, but he did 
report having neurologic symptoms and numbness.  His current 
treatment included insulin and Glucophage, and he saw his 
diabetic care provider every three months.  Following a 
physical examination, he was diagnosed with type II diabetes 
mellitus, and it was noted that he was dependent on insulin 
and oral medication.

In his September 2003 Notice of Disagreement, the veteran 
stated that he was on insulin and that his diet and 
activities were restricted.  

A September 2003 rating decision granted service connection 
for diabetic nephropathy and hypertension.  

Private medical records dated from December 2003 to November 
2004 indicate that the veteran had been seen for diabetic 
meal planning.  

VA medical records dated from February 2004 to June 2004 
indicate that the veteran was seen in March 2004 at which 
time it was noted that his blood sugars had improved.  His 
doses of insulin and Glucophage were continued.  

Private medical records dated in March 2004 indicate that the 
veteran was diabetic and needed both insulin and oral agents 
for control.  

A May 2004 rating decision granted service connection for 
peripheral neuropathy of the right and left legs and for 
erectile dysfunction (impotency).  That decision also 
confirmed the previous denial for diabetic retinopathy, and a 
December 2004 rating decision denied service connection for 
peripheral neuropathy of the upper extremities.

In his March 2005 hearing testimony before the Board, the 
veteran indicated that he took insulin shots twice a day as 
well as oral medication and related that his dosages had been 
increased.  He also noted that he was on a restricted diet.  
In addition, the veteran stated that his diabetes 
occasionally affected his sleep and that he was unemployed 
because he was totally disabled from his peripheral 
neuropathy and his diabetes.  He noted that he walked with a 
limp and used a cane for balance, and he indicated that he 
had some complications with driving.  The veteran's pastor 
also offered testimony during which he indicated that he had 
known the veteran for ten years and witnessed him becoming 
less active over the years.  In this regard, he stated that 
the veteran was no longer capable of performing physical 
tasks because of his diabetes.  

The veteran was afforded a VA examination in September 2005 
during which it was noted that there was no history of 
surgery associated with diabetes, pancreatic trauma, 
pancreatic neoplasm, or reported episodes of hypoglycemic 
reactions or ketoacidosis.  He had been instructed to follow 
a restricted or special diet, but he was not restricted in 
strenuous activities.  The examiner stated that there was no 
evidence of prescribed physical activity limitation or 
restrictions due to the veteran's diabetes mellitus.  In 
fact, he noted that the veteran was encouraged to exercise, 
and the veteran reported walking two miles per day two times 
a week.   The veteran also indicated that he saw his diabetic 
care provider on a monthly basis for monitoring and 
treatment.  There were some visual problems related to his 
diabetes, but there were no cardiac, neurovascular, or 
gastrointestinal symptoms.  Nor were there any symptoms of 
diabetic-related vascular disease in his lower extremities.  
He did have paresthesias and loss of sensation as well 
urgency and erectile dysfunction, but he did not have 
symptoms of diabetic neuropathy or diabetic skin lesions.  
Following a physical examination, the veteran's possible 
complications of diabetes were listed as kidney disease, 
neurologic disease, cardiovascular disease, and erectile 
dysfunction.

Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his diabetes mellitus.  More specifically, he 
claims that the current evaluation assigned for his disorder 
does not accurately reflect the severity of the 
symptomatology associated with that disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
diabetes mellitus.  The Board notes that the veteran is 
taking insulin and has been placed on a restricted diet.  
However, the medical evidence of record does not show that 
his activities have been regulated.  In this regard, the 
August 2003 VA examiner stated that the veteran's activities 
were not restricted, and the September 2005 VA examiner 
indicated that he was not restricted in strenuous activities.  
The September 2005 VA examiner further stated that there was 
no evidence of prescribed physical activity limitation or 
restrictions due to the veteran's diabetes mellitus.  In 
fact, he noted that the veteran was encouraged to exercise 
and stated that the veteran had reported walking two miles 
per day two times a week.  As such, the veteran has not been 
shown to have met the criteria for an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for his diabetes mellitus.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected diabetes 
mellitus has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
diabetes mellitus under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 








ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


